142 N.J. Super. 287 (1976)
361 A.2d 111
STATE OF NEW JERSEY, PLAINTIFF-RESPONDENT,
v.
CHARLES SAUNDERS, DEFENDANT-APPELLANT.
Superior Court of New Jersey, Appellate Division.
Argued June 14, 1976.
Decided June 21, 1976.
Before Judges KOLE, ARD and COLLESTER.
*288 Mr. Alan Silber argued the cause for the appellant (Mr. Stanley C. Van Ness, Public Defender, attorney; Mr. Robert A. Baime, of counsel).
Mr. Roy B. Greenman, Assistant Prosecutor, argued the cause for the respondent (Mr. Joseph P. Lordi, Prosecutor of Essex County, attorney).
PER CURIAM.
The conviction of defendant is affirmed substantially for the reasons set forth in the opinion of Judge Bedford. Cf. Doe v. Commonwealth's Attorney for City of Richmond, D.C., 403 F. Supp. 1199, aff'd ___ U.S. ___, 96 S.Ct. 1489, 47 L.Ed.2d 751 (1976).
Affirmed.